439 S.E.2d 150 (1993)
335 N.C. 239
William B. PETERSEN and wife, Patricia T. Petersen
v.
Pamela A. ROGERS and William J. Rowe.
No. 427PA93.
Supreme Court of North Carolina.
December 2, 1993.
Donna Ambler Davis, Chapel Hill, for defendants.
Robert A. Hassell, C. Douglas Fisher, Hillsborough, for plaintiffs.
Prior report: 111 N.C.App. 712, 433 S.E.2d 770.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendants in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for failure to show a substantial constitutional question filed by Plaintiffs, the following order was entered and is hereby *151 certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Denied by order of the Court in conference, this the 2nd day of December 1993."
Upon consideration of the petition filed by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 2nd day of December 1993."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Defendants shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.